Citation Nr: 0817646	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mountain View Regional Medical 
Center on May 9, 2005.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 determination in which 
the VA Medical Center (VAMC) in Mountain Home, Tennessee 
denied the veteran's claim for reimbursement of expenses for 
unauthorized medical care incurred at a non-VA medical 
facility, Mountain View Regional Medical Center (Mountain 
View Regional) on May 9, 2005.


FINDING OF FACT


The medical services provided by Mountain View Regional 
emergency room on May 9, 2005, for acute bronchitis and acute 
exacerbation of chronic obstructive pulmonary disease (COPD) 
were not related to an emergent condition, and a VA facility 
was feasibly available to provide the necessary care.


CONCLUSION OF LAW

The claim for payment or reimbursement of expenses associated 
with unauthorized medical care provided at Mountain View 
Regional on May 9, 2005, is without legal merit.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 
17.120, 17.130, 17.1000, 17.1002 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Because the claim 
in this case is governed by the provisions of Chapter 71 of 
Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable to such claims. 
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).

Analysis

The veteran essentially contends that his VA contracted 
primary care physician. Dr. S., instructed him to go to the 
emergency room at Mountain View Regional on May 9, 2005, 
"because he was too sick to be seen in the clinic."  See VA 
Form 9, received by VA in April 2006.  A copy of a 
handwritten note received in January 2006, allegedly supplied 
by Dr. S., has been associated with the record.  This note 
says "I did tell this veteran to go to (emergency room) for 
(treatment).  He was too sick at that time to be seen in the 
clinic."  The veteran adds that the VA Medical Center is a 
two hour drive from his home, his wife does not drive, and 
that he requires constant oxygen therapy.  Id.  Therefore, he 
maintains that the costs associated with emergency treatment 
provided at Mountain View Regional on May 9, 2005, should be 
reimbursed by VA.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances:  (a) treatment was 
for (1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. 
 See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The veteran was treated in Mountain View Regional ER on May 
9, 2005, for complaints of head, nose, and chest congestion.  
He reported the onset of the symptoms beginning the day 
before, coming on gradually and becoming worse.  He described 
the symptoms as mild in severity and moderate in intensity.  
The veteran admitted to a cough, productive of yellow sputum. 
 Review of systems showed the veteran to be short of breath, 
positive for cough and congestion, and negative for 
hemoptysis.  X-ray examination showed chronic obstructive 
pulmonary disease.  Diagnoses of acute bronchitis and an 
acute exacerbation of chronic obstructive pulmonary disease 
were supplied.  The veteran was released, less than two hours 
later, in stable condition.  

In this case, the veteran does not meet the criteria listed 
above, as his treatment at Mountain View Regional emergency 
room was not for a service-connected disability or a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, nor does the 
veteran so allege.  The claims file reflects that the veteran 
was not considered permanently and totally disabled as a 
result of service-connected disability.  Furthermore, the 
claims file does not reflect that he was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and the 
veteran does not so allege.  An August 2005 VA claims 
assistant review indicated that VA facilities were feasibly 
available to provide the care.  It was also noted that a 
prudent person would not have reasonably viewed the visit as 
an emergency or thought that delay in seeking immediate 
attention would have been hazardous to life or health.  

The review was noted to have considered the "Veterans 
Millennium Health Care and Benefits Act, H.R. 2116."  
Moreover, reconsideration of the emergent treatment claim by 
a VA physician in September 2005 shows that the physician 
determined that emergent treatment was not required, and that 
VA facilities were feasible available.  He also noted that 
the veteran had been seen for complaints of chest congestion, 
that vital signs were normal, and that symptoms had been 
present for one day.  In December 2005 the record was 
reconsidered by a VA claims assistant.  Again, like in August 
2005, it was found that VA facilities were feasibly available 
to provide the care, and that a prudent person would not have 
reasonably viewed the visit as an emergency or thought that 
delay in seeking immediate attention would have been 
hazardous to life or health.  Thus, the veteran is not 
eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728.

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002). 
 See also 38 C.F.R. §§ 17.1000-1008 (2007), as amended by 68 
Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 2003). 
 Under that statute -- which also provides general authority 
for the reimbursement of non-VA emergency treatment -- 
payment for emergency services may be made only if all of the 
nine separate prerequisites set forth in 38 C.F.R. § 17.1002 
are met.

In particular, the following subsections are relevant to this 
case:

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center).

38 C.F.R. § 17.1002 (b), (c).

Thus, the first question for consideration is whether the 
non-VA hospital care was rendered in a medical emergency of 
such nature that delay would have been hazardous to the 
veteran's life or health.

The evidence of record shows that the veteran sought private 
medical treatment for complaints of congestion of a one day 
duration.  The diagnoses were acute bronchitis and 
exacerbations of chronic obstructive pulmonary disease.  The 
veteran was discharged that same day in stable condition and 
there is no indication that his condition at the time he was 
seen was a medical emergency.  He alleged that the symptoms 
were of a mild severity and of a moderate intensity.  While 
the veteran claims to have been essentially authorized to go 
to the private medical facility by his VA "contract 
physician" [Dr. S.], and while a handwritten note, as 
discussed above, allegedly supplied by this physician 
supports this assertion, this does not go to bolster the 
veteran's claim, as the veteran cannot rely on the guidance 
of a VA physician concerning such procedural/regulatory-type 
matters.  The Board also parenthetically notes that review of 
the veteran's claims files fails to show treatment afforded 
him by this named VA "contract physician."  Simply put, the 
medical evidence does not reflect that his condition 
constituted a medical emergency.

Thus, notwithstanding the other facts noted above, in the 
absence of evidence that the expenses of the private hospital 
care were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and as all 
the criteria must be met in order to establish entitlement to 
payment or reimbursement of medical expenses under the 
statute, the Board need not discuss further the third 
criterion of whether a VA or other Federal facility was 
feasibly available.  (Though, as mentioned, such a facility 
was feasibly available).

Accordingly, there is no factual basis to establish 
entitlement to payment or reimbursement of the expenses for 
private medical care at Mountain View Regional on May 9, 
2005, not previously authorized under the governing legal 
authority.  As such, the claim on appeal must be denied. 
 Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit or as lacking entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at Mountain 
View Regional on May 9, 2005, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


